Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is response to claims filed on 03/26/21.
Claims 1-30 are presented for examination.



Information Disclosure Statement’s
4.	The information disclosure statement(s) submitted on 09/08/21 have being considered by the examiner and made of record in the application file. 

Priority
5.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawing
6.       The drawings filed on 04/28/21 are accepted by the examiner.


Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claims 1-4, 8, 11-20, 24 & 27-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agiwal et al. (hereinafter referred as Agiwal) US Patent Application Publication No. 2020/0077446 A1.
Regarding claims 1 & 13: Agiwal discloses a method/an apparatus for wireless communication at a user equipment (UE) (See FIG. 1; UE), comprising: 
a memory (See FIG. 9 & Para. 0188; a memory 930); and at least one processor (See FIG. 9 & Para. 0188; a controller 920) coupled to the memory and configured to:
 transmit, from the UE, a first random access message 1 (Corresponds to PRACH preamble) (See Para. 0066; During the RA procedure, the UE first transmits a PRACH preamble); 
transmit, from the UE, a second random access message 1 in response to determining that a first random access message 2 control portion has not been received during a first portion of a first random access response (RAR) window (See Para. 0066; “If UE fails to receive the RAR in regular (type 1) RAR window for the Nth PRACH transmission, it transmits the N+1th PRACH transmission, i.e. selects preamble and RACH occasion (RO) and transmits PRACH preamble”); 
monitor for the first random access message 2 control portion and a second random access message 2 control portion concurrently during a second portion of the first RAR window, wherein a coverage enhanced monitoring procedure for the second random access message 2 control portion is different than a monitoring procedure for the first random access message 2 control portion (See Para. 0066; The UE may monitor both the RAR for the Nth PRACH transmission and the RAR for the N+1th PRACH transmission in a time period where the extended (type 2) RAR window for the Nth PRACH transmission and the regular (type 1) RAR window for the N+1th PRACH transmission are overlapped". The two monitoring procedures are different given the different sizes of the RAR windows. This is also illustrated in figure 4); 
receive and decoding a random access message 2 control portion, the random access message 2 control portion being one of the first random access message 2 control portion or the second random access message 2 control portion; and 
monitor for a random access message 2 data portion in response to decoding the random access message 2 control portion (See Para. 0066 & 0068-0070 & FIG. 4; illustrate that both RAR messages are monitored concurrently. invariably, when one of the messages is detected, 2 it will be decoded. Paragraph 014 discloses that the RAR is transmitted on the PDSCH [=data portion]. A PDSCH transmission is always 2 accompanied by a PDCCH transmission {=control portion] which indicates the allocated resources on the PDSCH).
Regarding claims 2 & 14: Agiwal discloses a method/an apparatus, wherein the monitoring procedure for the second random access message 2 control portion includes a different grouping of monitoring occasions than the monitoring procedure for the first random access message 2 control portion (See FIG. 4 & Para. 0066-0068; different grouping of the monitoring occasions).
Regarding claims 3 & 15: Agiwal discloses a method/an apparatus, wherein the monitoring procedure for the second random access message 2 control portion includes a different random access radio network temporary identifier (RA-RNTI) than the monitoring procedure for the first random access message 2 control portion (See FIG. 4 & Para. 0066; discloses that the two windows are monitored concurrently on account of different lengths).
Regarding claim 4: Agiwal discloses  a method, wherein the monitoring procedure for the second random access message 2 control portion (See FIG. 4 & Para. 0066; discloses the details of the transmission of the second preamble).
Regarding claim 8: Agiwal discloses  a method, wherein the coverage enhanced monitoring procedure includes a second RAR window that overlaps the second portion of the first RAR window (See Para. 0066; overlapping).
Regarding claim 11: Agiwal discloses  a method, wherein transmitting the second random access message 1 is in response to a measurement by the UE (See Para. 0066).
Regarding claims 12 & 16: Agiwal discloses a method/an apparatus, wherein the monitoring procedure for the second random access message 2 control portion includes a different random access radio network temporary identifier (RA-RNTI) than the monitoring procedure for the first random access message 2 control portion (See FIG. 4; illustrate that the second RAR window comprises more sub-units, at least implying that the first RAR window is formed by dropping a number of these candidates).
Regarding claims 17 & 28: Agiwal discloses an apparatus (FIG. 1; eNB) for wireless communication at a base station, comprising: 
a memory (See FIG. 10 & Para. 0193; base station (i.e., eNB) includes a memory 1030); and at least one processor (See FIG. 10 & Para. 0193; base station (i.e., eNB) includes a controller 1020) coupled to the memory and configured to: 
receive, from a user equipment (UE), a first random access message 1 (Corresponds to PRACH preamble) (See Para. 0066; During the RA procedure, the gNB receives  a PRACH preamble);
 transmit a first random access message 2 control portion during a first random access response (RAR) window in response to the first random access message 1 (See Para. 0066; “If UE fails to receive the RAR in regular (type 1) RAR window for the Nth PRACH transmission, it transmits the N+1th PRACH transmission, i.e. selects preamble and RACH occasion (RO) and transmits PRACH preamble”); 
receive a second random access message 1 during the first RAR window; 
transmit a second random access message 2 control portion in response to the second random access message 1 during a second portion of the first RAR window for a coverage enhanced monitoring procedure that is different than a monitoring procedure for the first random access message 2 control portion (See Para. 0066; The UE may monitor both the RAR for the Nth PRACH transmission and the RAR for the N+1th PRACH transmission in a time period where the extended (type 2) RAR window for the Nth PRACH transmission and the regular (type 1) RAR window for the N+1th PRACH transmission are overlapped". The two monitoring procedures are different given the different sizes of the RAR windows. This is also illustrated in figure 4); and 
transmit a first random access message 2 data portion based on the first random access message 2 control portion and a second random access message 2 data portion based on the second random access message 2 control portion (See Para. 0066 & 0068-0070 & FIG. 4; illustrate that both RAR messages are monitored concurrently. invariably, when one of the messages is detected, 2 it will be decoded. Paragraph 014 discloses that the RAR is transmitted on the PDSCH [=data portion]. A PDSCH transmission is always 2 accompanied by a PDCCH transmission {=control portion] which indicates the allocated resources on the PDSCH).
Regarding claims 18 & 29: Agiwal discloses an apparatus, wherein the monitoring procedure for the second random access message 2 control portion includes a different grouping of monitoring occasions than the monitoring procedure for the first random access message 2 control portion (See FIG. 4 & Para. 0066-0068; different grouping of the monitoring occasions).
Regarding claims 19 & 30: Agiwal discloses an apparatus, wherein the monitoring procedure for the second random access message 2 control portion includes a different random access radio network temporary identifier (RA-RNTI) than the monitoring procedure for the first random access message 2 control portion (See FIG. 4 & Para. 0066; discloses that the two windows are monitored concurrently on account of different lengths).
Regarding claim 20: Agiwal discloses  a method, wherein the monitoring procedure for the second random access message 2 control portion (See FIG. 4 & Para. 0066; discloses the details of the transmission of the second preamble).
Regarding claim 24: Agiwal discloses  a method, wherein the coverage enhanced monitoring procedure includes a second RAR window that overlaps the second portion of the first RAR window (See Para. 0066; overlapping).
Regarding claim 27: Agiwal discloses  a method, further comprising transmitting a configuration indicating the coverage enhanced monitoring procedure (See FIG. 3; transmission of configuration from the network to the UE regarding monitoring procedures).


Allowable Subject Matter
9.	Claims 5-7, 9-10, 21-23 & 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
10.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.
	A. 	Hwang et al. 2019/0223157 A1 (Title: Method for performing random access and terminal for performing same) (See Abstract, Para. 0144 & 0209).
	B.	Islam et al. 2019/0215220 A1 (Title: Determining  a number of RACH preamble message for transmission) (See abstract, Para. 0006 & 00813-0016).
	C.	Basu Mallick et al. 2018/0324867 A1 (Title: Transmitting SR prior to completing RACH) (See FIG. 1, Para. 0035 & 0160).

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469